671 F.2d 1020
James A. HAUER, Plaintiff-Appellant,v.BT ADVISORS, INC., et al., Defendants-Appellees.James A. HAUER, E. Gibes Distributing Co., Inc., and John D.Martin, Plaintiffs-Appellees,v.BANKERS TRUST COMPANY and Sackman-Gilliland Corporation,Defendants-Appellants.
Nos. 81-1512, 81-1602 and 81-1725.
United States Court of Appeals,Seventh Circuit.
Argued Jan. 8, 1982.Decided Feb. 19, 1982.

Charles W. Averbeck, Hauer & Averbeck, Fond Du Lac, Wis., for plaintiff-appellant.
Robert A. Christensen, Foley & Lardner, Milwaukee, Wis., for defendants-appellees.
Before PELL and BAUER, Circuit Judges, and MORGAN, District Judge.*
PER CURIAM.


1
James A. Hauer sued Sackman-Gilliland Corporation for intentionally interfering with his employment relationship with Professional Investors Syndicate.  Although the jury returned a verdict in favor of Hauer, the district court entered a judgment notwithstanding the verdict.  In entering this order the district court thoroughly and carefully analyzed all the issues raised in this appeal.  Accordingly, we affirm and adopt the excellent opinion of the district court which is reported at 509 F.Supp. 168.



*
 The Honorable Robert D. Morgan, Chief District Judge of the Central District of Illinois, is sitting by designation